Order entered December 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00892-CV

                               BARBARA PINKUS, Appellant

                                               V.

              HARTFORD CASUALTY INSURANCE COMPANY, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 19920502013

                                           ORDER
       We GRANT appellant’s December 12, 2014 second motion for an extension of time to

file a brief. Appellant shall file a brief by JANUARY 12, 2015. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE